DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/22/2022 is acknowledged. Group I includes claims 1-6 & 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edmond, Pub.No.: US 20120132129 A1, in view of LAFRAMBOISE et al., Pub.No.: WO 2011143471 A1.


    PNG
    media_image1.png
    303
    394
    media_image1.png
    Greyscale
Regarding claim 1, Edmond discloses an aircraft glazing unit comprising a body of transparent material and at least one subsurface thickness indicator at a predetermined depth within the material ([0012] The visual wear indicator may comprise a mark or region which appears as if the glazing component had been eroded by a pre-determined amount of erosion. Therefore, when the indicator is no longer visible, the predetermined amount of erosion has occurred. & [0022] “FIG. 5 is a view of an alternative glazing component comprising a wear indicator” &  [0029] “a glazing component 126 comprises a transparent part 128 and a metal surround 130. The glazing component 126 comprises a foremost point 132 where the erosion wear indicator 134 is located. & [0024] Turning to  FIG. 2, each light comprises a glazing component 104 having a curved body 106 constructed from a transparent material such as polycarbonate. The body 106 is provided with a visual wear indicator 108 provided on an interior face and comprising a pair of parallel, straight offset lines.... It will be noted that the wear indicator 108 is positioned near the foremost point of the body 106 in use; i.e. the position of the highest amount of wear and erosion.).
Edmond is not explicit on “thickness indicator at a predetermined depth” , however LAFRAMBOISE et al., WO 2011143471 A1, teaches SURFACE-INTEGRATED INDICATORS AND ACTUATORS AND METHOD OF MANUFACTURING THE SAME and discloses; at least one subsurface thickness indicator at a predetermined depth within the material ([0022] “FIG. 1 illustrates an example of an embodiment of a barrier-coated polymeric substrate 100 that includes a polymeric substrate 110. ... The top indicator coating presents an outer coating surface 132 to the surrounding environment. Top indicator coating 130 may be selected for specific measurable physical properties of the outer coating surface 132.” & [0035] “In another embodiment, the barrier coating may include an indicator layer that includes a metallic film sputtered onto the top of the multilayered coating or deposited between pairs of coating layers to provide a conductive surface. A change in electrical conductivity or other measure of electrical properties of this conductive surface would indicate a level of wear in the multilayer coat and this may be correlated with degradation of its capability to protect the substrate polymeric material.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by LAFRAMBOISE et al. with the system disclosed by Edmond in order to provide a method for manufacturing an interior component of a vehicle having a surface, wherein a color-contrast reinforcing substance is added to a basic material of the covering layer, and a surface of the covering layer is treated with a laser beam to apply a graphic-element and/or a pattern to the surface (see Abstract & para.[0010]).

Regarding claim 4, Edmond discloses the aircraft glazing unit as claimed claim 1, wherein the at least one subsurface thickness indicators includes a plurality of groups of the subsurface thickness indicators, wherein each of the groups is at a corresponding predetermined depth within the material, and the corresponding predetermined depth for one the groups is different than the corresponding predetermined depth for another one of the groups ([0013] Preferably, the visual wear indicator comprises a first indicator region and a second indicator region spaced apart by a clear region such that erosion blurs or mists the clear region. As such, the two indicator regions eventually become blurred and appear as a single mark which is an indicator that erosion has occurred. The visual wear indicator may comprise two lines offset by a constant distance which may be straight or curved.).

Regarding claim 5, Edmond discloses the aircraft glazing unit as claimed in claim 1, in which the at least one subsurface indicator comprises a mark identifying a minimum allowable thickness of the glazing unit ([0011]-[0013] “ The visual wear indicator may comprise a marking which could be applied by a transfer sticker or tape. In this way, the visual indicator can be retro-fitted to existing glazing units. Alternatively, the marking could be directly applied to the body, i.e. printed or painted on.”).

Regarding claim 6, Edmond discloses the aircraft glazing unit as claimed in claim 1. 
Edmond is not explicit on “laser etched subsurface indicator” , however LAFRAMBOISE et al., WO 2011143471 A1, teaches SURFACE-INTEGRATED INDICATORS AND ACTUATORS AND METHOD OF MANUFACTURING THE SAME and discloses, 
in which the at least one subsurface indicator is a laser etched subsurface indicator ([014] In some embodiments of the present invention, contrasting colors and tactile markings are laser-etched on material surfaces to locate and enable activation of switches, for example capacitive switches integrated into or located adjacent to the surface material. & ([015] According to further embodiments of the present invention graphic patterns can be created by laser etching for lighting, gradient lenses, and illuminated switches.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by LAFRAMBOISE et al. with the system disclosed by Edmond in order to provide a method for manufacturing an interior component of a vehicle having a surface, wherein a color-contrast reinforcing substance is added to a basic material of the covering layer, and a surface of the covering layer is treated with a laser beam to apply a graphic-element and/or a pattern to the surface (see Abstract & para.[0010]).

Regarding claim 14, Edmond discloses an aircraft light comprising at least one lamp and an aircraft glazing unit as claimed in claim 1 ([0024] Turning to FIG. 2, each light comprises a glazing component 104 having a curved body 106 constructed from a transparent material such as polycarbonate. The body 106 is provided with a visual wear indicator 108 provided on an interior face and comprising a pair of parallel, straight offset lines. The wear indicator 108 is positioned on a part of the body which covers a lamp, and not any part which may be backed by mounting formations or backing plates etc. In other words, the indicator is positioned to be in the path of the emitted light of the aircraft light arrangement.”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Edmond, Pub.No.: US 20120132129 A1, in view of LAFRAMBOISE et al., Pub. No.: WO 2011143471 A1, further in view of Gay et al., Pub. No.: US 20140324384 A1.

Regarding claims 2-3, Edmond discloses the aircraft glazing unit as claimed in claim 1.
Edmond is not explicit on “subsurface thickness indicators is at a predetermined depth in the material” , however Gay et al., US 20140324384 A1, teaches METHOD FOR MEASURING THE THICKNESS OF A COATING LAYER BY INDUCING MAGNETIC FIELDS and discloses; 
(claim 2) wherein the at least one subsurface thickness indicator is a plurality of subsurface thickness indicators and each of the plurality of subsurface thickness indicators is at a predetermined depth in the material corresponding to the subsurface thickness indicator,
(claim 3) wherein the predetermined depth corresponding to one of the subsurface thickness indicators differs from the predetermined depth corresponding to another one of the subsurface thickness indicator;
([0020] calculating the difference between the first and second values of the indicator and determining the thickness e.sub.r of the coating layer as a function of this difference and of predetermined data correlating: [0021] the difference between the indicator values; and [0022] corresponding values for thicknesses of the coating layer. [0023] By taking a plurality of measurements on different workpieces having exactly the same pair of first and second materials, but with layer thicknesses that are different from one to another, and by using the same induction means and the same probe electrical signal, it is found that the variation in the thickness of the coating layer is a parameter that has an influence on the measured physical characteristic, which specifically is an impedance Z that varies as a function of the magnetic field induced in the workpiece. Thus, there is indeed a connection between the thickness of the layer and the characteristic of the magnetic field passing through said layer. Nevertheless, by performing numerous tests, it has been found that the correlation between the variation in the thickness of the coating layer and the variation in the measured physical characteristic of the magnetic field is not easy to define. &  [0053] In the embodiment of FIG. 4, the calculation unit Uc can implement a feedback loop consisting in using the signal ScdeB to control the conditions under which the coating is sprayed as a function: [0054] of the thickness measured by the method of the invention; and [0055] of predetermined thickness setpoints for the coating layer, each of the setpoints possibly being variable depending on the location in question on the workpiece P.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gay et al. with the system disclosed by Edmond in order to provide a method and/or a device of measuring the thickness of a coating layer of a workpiece formed on a substrate of the workpiece (see Abstract & para.[0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAUERLE; Pascal et al.	US 20200369007 A1	LAMINATED GLAZING WITH AN ELECTRICALLY CONTROLLABLE DEVICE AND MANUFACTURE
BERARD; Matthieu et al.	US 20160325528 A1	LUMINOUS GLAZING UNIT WITH OPTICAL ISOLATOR AND MANUFACTURE THEREOF
Kleo; Christophe et al.	US 20120320621 A1	LUMINOUS VEHICLE GLAZING AND MANUFACTURE THEREOF
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665